Filed 12/10/13 In re S.G. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re S.G., a Person Coming Under the Juvenile
Court Law.

STANISLAUS COUNTY COMMUITY                                                                 F067560
SERVICES AGENCY,
                                                                                 (Super. Ct. No. 516335)
         Plaintiff and Respondent,

                   v.                                                                    OPINION
S.G.,

         Defendant Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Ann Q.
Ameral, Judge.
         Julie E. Braden, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John P. Doering, County Counsel, and Carrie M. Stephens, Deputy County
Counsel, for Plaintiff and Respondent.

*        Before Kane, Acting P.J., Poochigian, J. and Detjen, J.
                                         -ooOoo-
       S.G. (mother) appeals from an order terminating parental rights (Welf. & Inst.
Code, § 366.26)1 to her son S.G. Mother contends the juvenile court erred in failing to
apply the beneficial relationship exception to termination. We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       On May 3, 2012, the Stanislaus County Community Services Agency (agency)
received a referral that mother wanted to abandon then nine-year-old S.G. because she
was not able to care for him. Mother had reportedly made statements that she was having
a difficult time raising S.G. and requested that others raise him. She had also threatened
S.G. that she would send him to foster care if he did not behave.
       On May 8, 2012, a meeting was held at Valley Mountain Regional Center
(VMRC), where mother and S.G. were both clients. The goal of the meeting was for
VMRC to assist mother in caring for S.G. Mother reported that S.G. would cuss at her,
yell at her and call her names, and that these behaviors were too much for her to deal
with. Mother said she did not want to abandon her son but wanted him to live in a care
home that would help him and his behaviors.
       VMRC staff reminded mother about a similar incident that occurred the previous
year, in which VMRC had placed S.G. in a care home. S.G. was adjusting well, but after
about one month, mother removed him from the home and had him placed in her custody.
VMRC staff also reminded mother that numerous intensive programs had been provided
to her and S.G., but she had refused to participate in them. In addition, family
maintenance services had been offered to mother in November 2011, but she declined
services. Mother again declined services at the May 8, 2012 meeting.



1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.



                                             2.
       When asked about S.G.ʼs father, P.G. (father), mother stated he refused to help
raise S.G. but visited the boy approximately two times per month for five hours. Mother
indicated that S.G. was not allowed to stay overnight with father because mother did not
trust the woman he was dating. Mother did not have any family members who were able
or willing to care for S.G.
       On May 8, 2012, an emergency social worker contacted father by telephone.
Father indicated he would be able to take S.G. as long as he received S.G.ʼs Social
Security check. Father also said he was tired of mother making threats to give up S.G.
because she always changed her mind and took back S.G. into her care.
       The emergency social worker arranged a meeting with mother and father on May
8, 2012. S.G. was in the residence but was asked to go to his room. The social worker
explained that mother had reported she was unable to care for S.G. She asked father if he
was willing to have S.G. spend the night at his house. Father replied that S.G. belonged
in his motherʼs home and he did not want S.G. to go to his house. Father said he would
stay at motherʼs home and care for S.G. there. The social worker pointed out that she had
received reports of domestic violence between the parents. Father responded that they
just argued about “little stupid things.”
       The emergency social worker noted that the parents bickered and made
accusations against each other throughout the meeting. At one point, S.G. came into the
room and mother pointed at him and said he was a “jerk” to her and that father never
helped her. The parentsʼ argument continued to escalate. Mother began to cuss at father
and father told her she needed to take care of the child. The social worker asked the
parents to calm down when S.G. began to cry. But the parents continued to argue and
father was asked to leave the house. Arrangements were made for S.G. to spend the night
with his half-sisterʼs paternal grandfather, E.B. (grandfather), as father was not willing to
have S.G. stay with him and mother was unable to care for him.



                                             3.
       On May 9, 2012, the parents signed a safety plan, agreeing that S.G. would reside
with father and mother would not care for him. They also agreed that mother would not
take S.G. out of fatherʼs care and visitation would be arranged by the family court.
       On May 10, 2012, the emergency social worker received a voicemail from mother
stating S.G. had returned to her care and she and father were attempting to work things
out so they could be a family.
       On May 21, 2012, a family maintenance social worker and a supervisor from the
agency met with the parents. The social worker reported that as soon as they entered the
apartment, mother began making accusations against father and the parents began to
argue. During the visit, the parents continued to fight and it appeared they were unable to
interact with each other without it escalating into verbal conflict. Father was asked to
leave and it was decided the case would be reassessed.
       On May 24, 2012, a VMRC counselor reported she had been working with mother
and S.G. for approximately four years. The counselor was concerned with motherʼs
ability to care for S.G. and her unstable home situation. The counselor reported that
mother and father had been married and divorced four or five times. They had engaged
in intense verbal conflict with one another and S.G. had been a witness to their
arguments.
       On June 1, 2012, S.G. was placed in protective custody after mother and father
signed a waiver.
       On June 5, 2012, the agency filed a petition on behalf of S.G., alleging he came
under the jurisdiction of the juvenile court pursuant to section 300, subdivisions (b)
(failure to protect) and (g) (no provision for support).
       After an uncontested jurisdictional hearing on August 2, 2012, the court found the
allegations in the petition, with minor amendments, to be true. The matter proceeded to
disposition and the court ordered S.G. removed from his parentsʼ custody and granted the
parents reunification services. Over the objection of motherʼs counsel, the court ordered

                                              4.
mother to undergo a psychological evaluation, noting it was the best way to determine
whether services needed to be tailored to address her needs.
        The agency filed an interim report on October 23, 2012, reporting that although
mother continued to participate in her court-ordered case plan, she had a difficult time
understanding the material that was reviewed with her. Dr. Edward Moles completed a
psychological evaluation of mother. Dr. Moles concluded there was no course of
treatment that could help mother become an adequate parent and, consequently,
Dr. Moles recommended mother not regain custody of S.G.
        Dr. Molesʼs psychological evaluation, which was attached to the interim report,
reflected that the psychologist evaluated mother on August 30 and September 7, 2012, for
approximately three hours. According to information and records Dr. Moles obtained
from Central Valley Regional Center and motherʼs counselor at Sierra Vista, mother was
a 37-year-old female who was diagnosed with mild mental retardation and an unspecified
chromosomal abnormality. Mother had only attended five of 10 required parenting
classes, and she was generally distracted and distracting to others during class. She had
also left one class early because she was hungry. It appeared mother was only attending
the classes to comply with the agencyʼs requirements and was not focused on learning the
material. During counseling sessions, mother tended to blame S.G. for their difficulties
and focus on her struggles with the agency rather than on what she needed to do to
become a better parent. Mother also referred to S.G. not being potty-trained, even though
he was 10 years old, and she indicated he had improved in this area since being in foster
care.
        In his evaluation, Dr. Moles noted that mother was not stable. She frequently
moved, married, and divorced. She currently had no place to live and had been living
with friends since July 2012. Motherʼs current homelessness was apparently a result of
her rejecting an available residence because she deemed it too small. Mother expressed
that she wanted S.G. back, but, at the same time, she continued to say that, unless he

                                             5.
changed, she would not be able to handle him 24 hours a day, seven days a week.
Mother thought S.G. needed to get help. She did not accept that she needed to utilize
services to help her deal with S.G. whether or not he changed.
       Dr. Moles further reported that mother has a tough time dealing with the stressors
in her life. She constantly blamed her circumstances on others, mainly her childrenʼs
fathers. Mother relied a lot on grandfather, who would drive her around and attend her
supervised visits with S.G. According to Dr. Moles, mother had “unusual descriptions of
[S.G.] and their relationship.” Mother described S.G. as “very controlling” and “implied
that he does a very good job of controlling her.” Mother also described him as having a
hot temper like she did and attributed this to his Indian heritage. Mother felt for their
relationship to work, S.G. had to change and she wanted the agency to make this happen.
Mother showed no awareness of the effect her behavior had on S.G. or the impact it had
on S.G. to grow up in the negative chaotic environments she created.
       Dr. Moles expressed concern that mother externalized her issues onto S.G.
Mother felt overwhelmed by the responsibility of caring for S.G. and wanted others to fix
him. She demonstrated no insight into his behavior or empathy for his situation. Mother
only marginally participated in the programs offered to her, and there was little evidence
she understood their importance or had applied herself to learning how to parent or
become a better parent. Dr. Moles opined that motherʼs “significant intellectual
deficiencies” likely contributed to her problems with S.G. These problems were not
going away and S.G. was quickly getting older and needed stability now.
       With respect to motherʼs contacts with S.G., the interim report indicated that
mother consistently visited S.G. Mother had requested that the visits be twice a week for
one hour each because two hours was too much at one time. During visits, mother had
been observed discussing with S.G. the court process and when he was coming home.
       On October 24, 2012, a progress review report was filed by S.G.ʼs court-appointed
special advocate (CASA). The CASA reported that S.G. received weekly counseling

                                             6.
services from VMRC. In his last counseling session, it seemed S.G. liked, and had
shown significant progress in his foster placement. He now took personal responsibility
for his grooming, such as brushing his teeth and combing his hair. He was no longer
troubled by the consistent encopresis2 he once experienced. And he had not presented
any behavioral problems either at his school or in his foster placement.
       The CASA noted S.G. was a VMCR client because he had been diagnosed with
DiGeorge Syndrome as an infant. The disorder was caused by a chromosomal defect and
could result in poor development of several body systems. Symptoms of DiGeorge
Syndrome can include cardiac problems, failure to thrive, weakened immune responses,
delays in physical, speech and learning development, poor muscle tone, and mental
health and behavioral problems. S.G. was assessed as mildly delayed in 2003..
       The CASA reported that S.G. had two, one-hour supervised visits each week with
mother. Grandfather and S.G.ʼs half-sister also attended some of the visits. On October
9, 2012, the CASA observed a visit for 15 minutes. S.G. did not have any physical
contact with mother when she came into the room and they barely acknowledged each
other. After mother entered the room, mother sat in a chair across from where S.G. was
sitting. Grandfather sat closer to S.G. S.G. seemed mildly anxious at first, twisting his
fingers together and leaning back farther and farther in his chair. S.G. seemed to grow
more comfortable as grandfather drew him into a conversation about his school.
Grandfather expressed interest in S.G.ʼs calendar and S.G. moved next to grandfatherʼs
chair and leaned against his hand as he questioned S.G. about the different activities he
had planned for the coming months. Grandfather spoke to S.G. in a soft and gentle tone.
Most of the interaction that the CASA observed was between S.G. and grandfather.



2       Encopresis is defined as the “involuntary passage of feces.” (Merriam-Webster Online
Dict. http://www.merriam-webster.com/medical/encopresis [as of Dec, 9, 2013].)



                                              7.
Mother remained on the periphery of the conversation. Mother occasionally asked S.G.
to pick up things, stop making a mess, or pick up the crumbs from the floor.
       The CASA remarked that S.G. was a sweet child who seemed somewhat
vulnerable because of his strong desire to please. When the CASA first met S.G., the
first thing he wanted to do was to show her the picture of him with mother that he kept in
the top drawer in his bedroom. S.G. was quite proud of his possessions and took care to
show the CASA all of his things. He also spoke several times about the visits he had
with mother and seemed to look forward to them with some anticipation.
       On December 17, 2012, the CASA filed another report, noting that S.G. had been
living with his current foster parents since June 1, 2012. There was also an adopted 13-
year-old son living in the home, and the boys had their own rooms. The foster mother
recently indicated S.G. and his foster brother had been interacting with each other more
frequently and their interactions were quite positive. The foster mother further reported
that S.G.ʼs problem with encopresis had essentially disappeared. He had two isolated
incidents, which she believed were due to him playing with his foster brother and failing
to get to the bathroom in time.
       CASA learned from S.G.ʼs VMRC counselor that S.G. seemed to be doing very
well living with his foster family and that S.G. was appropriate and respectful. The only
time the counselor had heard of S.G. being disrespectful and inappropriate was when she
was told this by mother. The counselor also reported that, due to S.G. changing schools
multiple times in the past, he had been unable to maintain any kind of peer relationships.
       The CASA observed another visit between mother and S.G. for 20 minutes, and
noted there was no physical contact between them and they hardly acknowledged each
other verbally. Most of motherʼs conversation was directed at the CASA with questions
about placement and adoption. The CASA told mother to speak to her social worker and
indicated she was not comfortable with mother asking those questions in front of S.G.
S.G. set up a board game to play with mother. During the game, S.G. would remind

                                            8.
mother what piece was hers and when it was her turn. He appeared comfortable during
this time.
       The CASA reported that S.G. told her he wanted to live with mother. Despite this,
the CASA concluded that S.G.ʼs best interests were being met in his current foster
placement, where he appeared to be thriving physically, intellectually, and socially. The
CASA also noted that, in the future, S.G.ʼs medical diagnosis would likely present him
with significant challenges, which would need to be addressed, understood, and
monitored.
       The CASA noted that S.G. was a well-behaved and respectful child, and that he
had a very strong desire to please others around him. S.G. expressed the belief he was
taken from mother because he was “bad.” There were also times he would have an upset
stomach and worry that his foster parents might get upset with him for being bad. S.G.
responded well when there was an issue that needed to be corrected and adults spoke
respectfully to him about it. He listened well and complied with what was being
requested of him.
       On January 3, 2013, the agency filed a status review report recommending that the
court terminate family reunification services to both mother and father. The report
indicated that on October 31, 2012, mother completed her second psychological
evaluation with Dr. Phillip Trompetter, which consisted of a two-hour, face-to-face
interview. Based on his evaluation, Dr. Trompetter concluded it was unlikely mother
would achieve family reunification within the prescribed time.
       In his written evaluation, which was attached to the status review report,
Dr. Trompetter described information he had obtained about mother. On multiple
occasions, mother had stated she was unable to care for S.G., but then she would become
ambivalent and retract her statements. Since the case had come to court, mother had
requested that S.G. be placed in her care but reportedly the reasons were for Social
Security and to treat her loneliness. Mother had also stated on multiple occasions that it

                                             9.
was hard for her to be nice to S.G. because he would not listen to her and would yell at
her. When it was explained to mother that she was the adult and the parent, she would
respond by saying her son was mean and she did not know what else to do. During visits,
despite numerous redirections to speak to S.G. or play with him, mother continued to
speak on her cell phone and not engage with him.
       Dr. Trompetter noted that motherʼs developmental disability was a chronic
condition that would not improve. She also displayed several maladaptive personality
characteristics which were “usually impervious to remediation attempts.” Mother did not
accept that she needed reunification services and “tend[ed] to view the problem as
emanating from her son or from her sonʼs father.” Motherʼs perspective had remained
inflexible despite contrary feedback. Dr. Trompetter opined that motherʼs “defensive and
uninsightful perspective on the cause of the parenting problems” made it highly unlikely
she would be able to benefit from reunification services. When mother was not with S.G.
she desired to reconcile, but when she was with him, her frustration, intolerance and
ineffective parenting skills led to frequent impulses to relinquish him. Dr. Trompetter
opined that motherʼs ambivalence and inconsistency was likely to continue.
       The January 3, 2013, status review report reflected that although mother
frequently visited S.G., she had been observed making inappropriate comments during
visits. On numerous occasions, mother told S.G. he would be going home with her at the
next court hearing. She also made promises to him, including promising to take him to
Disneyland once he got back home. Mother had been repeatedly asked not to discuss her
case plan with S.G. or to tell him he was going home. Mother would respond by saying
“he needs to know the truth.” Mother did not understand the effects her words might
have on him. It continued to be a concern to the agency that mother kept going back and
forth on wanting to reunify with S.G.




                                            10.
       On January 16, 2013, the juvenile court terminated reunification services to both
parents and set a section 366.26 hearing. The court also reduced motherʼs visits with
S.G. to twice per month.
       On April 29, 2013, the CASA filed a report noting that S.G. continued to express a
desire to live with mother. S.G. visited with mother every two weeks and was very aware
of the visits.
       Despite S.G.ʼs expressed desire to live with mother, the CASA believed it was in
his best interests to remain with his current foster family and to achieve permanency
there. S.G. had thrived in the placement and had attained a great level of comfort with
his foster parents and foster brother. He spoke fondly of his foster family and had made
both short-term and long-term plans with them.
       On May 3, 2013, the agency filed a section 366.26 report, recommending motherʼs
parental rights be terminated and S.G. freed for adoption. S.G.ʼs foster parents loved
S.G. and wanted to adopt him. They were also committed to meeting all his needs.
Although S.G. was unsure about being adopted at that time and liked having visits with
mother, his foster parents did not want a plan of guardianship but wanted to adopt S.G.
Therefore, even though S.G. wanted to continue seeing mother, the agency concluded it
was not in his best interests to jeopardize his chance at permanency with a loving family
with whom he had been placed since he entered foster care. Accordingly, the agency
recommended termination of parental rights.
       The contested section 366.26 hearing took place on May 15, 2013. During the
hearing, the juvenile court spoke with S.G. in chambers. When asked how he would feel
if he could not see his mother or his foster parents anymore, S.G. responded that he
would come visit them.
       Family reunification social worker Diana Caradonna testified that it was the
agencyʼs position that if the current foster parents did not adopt S.G., it would be unlikely
the agency could find an alternative adoptive home. Thus, S.G. was specifically, rather

                                            11.
than generally, adoptable. The foster parents reportedly wanted to adopt S.G. and did not
want to proceed with a legal guardianship.
       The juvenile court accepted motherʼs offer of proof that she did not believe it was
in S.G.ʼs best interest to be adopted. Mother believed it would be upsetting to S.G. and a
real setback for him. Mother loved S.G. very much and did not want him to be adopted
but wanted the court to honor his wishes to come home with her. Alternatively, mother
asked the court to pursue an alternative to adoption.
       At the conclusion of the section 366.26 hearing, the juvenile court found S.G. was
specifically adoptable and terminated parental rights, finding that the parents had not met
their burden to prove termination would be detrimental to S.G. The court explained its
ruling, in part, as follows:

               “But the obligation or the burden on mother in this particular
       instance is to be able to prove that the detriment that [S.G.] would have as a
       result of termination of parental rights would be so extreme that that
       detriment that he suffers would outweigh the benefit to having permanency
       in having a stable and permanent home. And I just donʼt see where mother
       has really been able to prove that burden. Sheʼs come up with a lot of
       speculative arguments, but none of those we really know. [¶] … [¶] But in
       this particular case, there is no evidence that [S.G.] is not doing well in the
       foster home. He seems to be doing well. He seems to be thriving.

               “And his CASA, who has been able to form an unbiased opinion and
       been able to spend a significant amount of time with [S.G.], has indicated
       that she supports the recommendation, and she thinks he is doing very well
       in the home. And the Court certainly has to give the CASAʼs statements
       weight, because that is one of the reasons for the CASA, somebody who is
       speaking on behalf of the child.

               “And, unfortunately, a guardianship is not an option because the
       prospective adoptive parents, although they donʼt have the exact status at
       this point, are not interested in guardianship. Heʼs doing well and thriving
       in that placement. And so if an adoption is not determined to be the best
       permanent plan, then that means a great likelihood that [S.G.] would have
       to be placed elsewhere, and thatʼs certainly not in his best interest to be
       moved again. He is in a home where heʼs thriving. Heʼs made
       improvements. He might not like always having to follow his chores or to


                                             12.
       brush his teeth, but thereʼs no indication that heʼs not doing well in that
       home. [¶] So the Court will adopt and approve the [agencyʼs] findings and
       recommendations .…”.
                                       DISCUSSION
       Once the juvenile court has terminated reunification services, its focus shifts to the
child’s needs for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th 295, 309.)
If, as here, the child is likely to be adopted, adoption is the norm. (In re Celine R. (2003)
31 Cal.4th 45, 53 (Celine R.).) The statutory presumption is that termination is in the
child’s best interests and not detrimental. (§ 366.26, subd. (b); In re Lorenzo C. (1997)
54 Cal.App.4th 1330, 1342.)
       The juvenile court must order adoption and its necessary consequence, termination
of parental rights, unless one of the specified circumstances in section 366.26 provides a
compelling reason for finding that termination of parental rights would be detrimental to
the child. (Celine R., supra, 31 Cal.4th at p. 53.) Further, it is an opposing party’s
burden to show that termination would be detrimental under one of the statutory
exceptions. (In re Zachary G. (1999) 77 Cal.App.4th 799, 809.)
       To avoid termination of parental rights under the beneficial relationship exception,
the juvenile court must find “a compelling reason for determining that termination would
be detrimental to the child” due to the circumstance that “[t]he parents have maintained
regular visitation and contact with the child and the child would benefit from continuing
the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) It is the parent’s burden to prove the
exception applies. (In re Autumn H. (1994) 27 Cal.App.4th 567, 574 (Autumn H.).)
       The Court of Appeal in Autumn H., supra, 27 Cal.App.4th 567, defined a
beneficial parent/child relationship as one that “promotes the well-being of the child to
such a degree as to outweigh the well-being the child would gain in a permanent home
with new, adoptive parents.” (Id. at p. 575.) “[T]he court balances the strength and
quality of the natural parent/child relationship in a tenuous placement against the security
and the sense of belonging a new family would confer. If severing the natural


                                             13.
parent/child relationship would deprive the child of a substantial, positive emotional
attachment such that the child would be greatly harmed, the preference for adoption is
overcome and the natural parent’s rights are not terminated.” (Ibid.)
       A parent must show more than frequent and loving contact or pleasant visits for
the exception to apply. (In re C.F. (2011) 193 Cal.App.4th 549, 555; In re C.B. (2010)
190 Cal.App.4th 102, 126; In re I.W. (2009) 180 Cal.App.4th 1517, 1527 (I.W.).) “The
parent must show he or she occupies a parental role in the child’s life, resulting in a
significant, positive, emotional attachment between child and parent. [Citations.]
Further, to establish the section 366.26, subdivision (c)(1)(B)(i) exception the parent must
show the child would suffer detriment if his or her relationship with the parent were
terminated. [Citation.]” (In re C.F., supra, at p. 555.)
       There is a split of authority concerning the standard of review in this context. (See
In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314–1315 (Bailey J.); In re K.P. (2012)
203 Cal.App.4th 614, 621–622 [hybrid combination of substantial evidence and abuse of
discretion standards; applying substantial evidence test to determination of the existence
of a beneficial sibling relationship and the abuse of discretion test to issue of whether that
relationship constitutes a compelling reason for determining that termination would be
detrimental to the child]; Autumn H., supra, 27 Cal.App.4th at p. 576 [substantial
evidence test—“On review of the sufficiency of the evidence, we presume in favor of the
order, considering the evidence in the light most favorable to the prevailing party, giving
the prevailing party the benefit of every reasonable inference and resolving all conflicts
in support of the order”]; In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1351 (Jasmine
D.) [abuse of discretion test].)
       Our conclusion in this case would be the same under any of these tests because the
practical differences between the standards are “not significant,” as they all give
deference to the juvenile court’s judgment. (See Jasmine D., supra, 78 Cal.App.4th at
p. 1351.) “‘[E]valuating the factual basis for an exercise of discretion is similar to

                                             14.
analyzing the sufficiency of the evidence for the ruling.... Broad deference must be
shown to the trial judge. The reviewing court should interfere only “‘if [it] find[s] that
under all the evidence, viewed most favorably in support of the trial court’s action, no
judge could reasonably have made the order that he [or she] did.’ ... ”’” (Ibid.)
Moreover, a substantial evidence challenge to the juvenile court’s failure to find a
beneficial relationship cannot succeed unless the undisputed facts establish the existence
of a beneficial parental relationship, since such a challenge amounts to a contention that
the “undisputed facts lead to only one conclusion.” ( I.W., supra, 180 Cal.App.4th at
p. 1529; Bailey J., supra, 189 Cal.App.4th at p. 1314.)
       It is undisputed mother maintained regular visitation with S.G. However, she
failed to meet her burden of proving S.G. would benefit from continuing his relationship
with her. Mother did not show the relationship promoted S.G.ʼs well-being to such a
degree that it outweighed the well-being he would gain in a permanent home with the
new adoptive parents. Although S.G. reportedly expressed a desire to visit and live with
mother, there was evidence from which the court could reasonably conclude his desire
stemmed less from the existence of a positive parent/child relationship, and more from
his strong desire to please people and his troubling belief, to which mother contributed,
that his “bad” behavior was the cause of the dependency proceedings. There was also
evidence that, despite S.G.ʼs expressed desire to visit mother, the actual quality of their
visits was very poor. There was minimal interaction between mother and S.G., and when
they did interact, mother would engage in inappropriate conversation about the court
proceedings and tell S.G. he was coming home.
       Contrary to motherʼs suggestion, the factors set forth in In re Angel B. (2002) 97
Cal.App.4th 454, do not establish the existence of a substantial, positive attachment
between mother and S.G. such that he would be greatly harmed by the severing of the
parent/child relationship. In that case, the court held the factors to be considered when
looking for whether a parent/child relationship is important and beneficial are: “(1) the

                                             15.
age of the child, (2) the portion of the childʼs life spent in the parentʼs custody, (3) the
positive or negative effect of interaction between the parent and the child, and (4) the
childʼs particular needs.” (Id. at p. 467, fn. omitted; see also Bailey J., supra, 189
Cal.App.4th at p. 1315.)

       As to the first two factors, it is true S.G. is not a very young child and he has spent
the majority of his life in motherʼs custody. However, regarding the third factor, there is
no evidence mother demonstrated any affection towards S.G. during visits. Instead, the
reports before the court indicated mother and S.G. barely acknowledged each other and
there was no physical contact between them. When mother did speak to S.G., it was
mainly to discuss inappropriate topics. There was also evidence mother would talk on
her cell phone during visits despite being instructed multiple times to talk to S.G. or
engage him in play. On the other hand, S.G. was thriving in his placement with the
prospective adoptive parents who were able to meet all his needs. As to the fourth factor,
there was no evidence S.G. had any needs that can be met only by mother. (In re Helen
W. (2007) 150 Cal.App.4th 71, 81.) Indeed, the evidence indicates that mother was
unable to meet S.G.ʼs needs as he reportedly suffered from chronic encopresis which all
but disappeared after he was placed with his prospective adoptive parents.
       On this record, the juvenile court could reasonably find S.G.ʼs need for
permanence outweighed the benefits he would derive from a continued relationship with
mother. It also could find that severing S.G.ʼs relationship with mother would not
deprive him of a substantial, positive emotional attachment that would greatly harm him.
Accordingly, the court did not err by failing to apply the beneficial relationship exception
to the termination of mother’s parental rights.
                                       DISPOSITION
       The judgment is affirmed.




                                              16.